EXHIBIT 10.75

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 21,
2003, by and among Cortex Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the purchasers identified on the signature pages hereto (each a
“Purchaser” and collectively the “Purchasers”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and the Purchasers, severally and not jointly, desire to purchase from the
Company in the aggregate, up to 3,400,000 shares of Common Stock and Warrants to
purchase up to 3,400,000 shares of Common Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to Section 2.1.

 

“Closing Date” means the date of the Closing, which shall be the date hereof.

 

“Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 PM (New York time) as the last reported closing bid
price for regular session trading on such day), or (b) if there is no such price
on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New York
time) as the closing bid price for regular session trading on such day), or (c)
if the Common Stock is not then listed or

 

1



--------------------------------------------------------------------------------

quoted on the Trading Market and if prices for the Common Stock are then
reported in the “pink sheets” published by the Pink Sheets LLC (formerly the
National Quotation Bureau Incorporated) (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) if the shares of Common Stock are
not then publicly traded the fair market value of a share of Common Stock as
determined by an appraiser selected in good faith by the Purchasers of a
majority in interest of the Shares and reasonably acceptable to the Company.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Stradling Yocca Carlson & Rauth, P.C.

 

“Disclosure Schedules” means the Disclosure Schedules attached as Annex I
hereto.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.

 

“Major Purchasers” means the original Purchasers on the Closing Date holding, on
the date of determination, at least 50,000 Shares, subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement and subsequent assignees holding, on the date of determination, at
least 250,000 Shares, subject to adjustment for reverse and forward stock
splits, stock dividends, stock combinations and other similar transactions of
the Common Stock that occur after the date of this Agreement.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

 

2



--------------------------------------------------------------------------------

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Per Unit Purchase Price” equals $1.50, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement and
before the Closing.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and each Purchaser, in the
form of Exhibit A hereto.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means an aggregate of up to 3,400,000 shares of Common Stock, which are
being issued and sold by the Company to the Purchasers at the Closing.

 

“Subscription Amount” means, as to each Purchaser and the Closing, the amounts
set forth below such Purchaser’s signature block on the signature page hereto,
in United States dollars and in immediately available funds.

 

“Subsidiary” means any Person in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the “pink sheets”
published by the Pink Sheets LLC (formerly the National Quotation Bureau
Incorporated) (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

3



--------------------------------------------------------------------------------

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Warrant and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

 

“Unit” means a Share and a Warrant to purchase one share of Common Stock.

 

“Warrants” means an aggregate of up to 3,400,000 Common Stock purchase warrants,
in the form of Exhibit C, issuable to the Purchasers at Closing, which warrants
shall be exercisable immediately and have an exercise price equal to $2.55 and a
term of exercise of 5 years.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. At the Closing, each Purchaser shall purchase, severally and not
jointly, and the Company shall issue and sell, to each Purchaser such number of
Units set forth opposite such Purchaser’s name on Schedule A hereto at the Per
Unit Purchase Price. Upon satisfaction of the conditions set forth in Section
2.2, the Closing shall occur at the offices of Feldman Weinstein LLP, or such
other location as the parties shall mutually agree. Notwithstanding the
foregoing, in no event will the Closing occur unless and until the Company has
received an aggregate Subscription Amount of at least $3,000,000 in accordance
with Section 2.2(b)(ii).

 

2.2 Closing Conditions.

 

(a) At the Closing the Company shall deliver or cause to be delivered to each
Purchaser (except as otherwise provided below):

 

(i) this Agreement duly executed by the Company;

 

(ii) on or prior to August 29, 2003, one or more stock certificates, registered
in the name of such Purchaser free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing such
number of Shares equal to the number Units set forth opposite such Purchaser’s
name on Schedule A hereto, registered in the name of such Purchaser;

 

(iii) on or prior to August 29, 2003, a Warrant, registered in the name of such
Purchaser, pursuant to which such Purchaser shall have the right to acquire up
to the number of shares of Common Stock equal to the number of Units set forth
opposite such Purchaser’s name on Schedule A hereto;

 

4



--------------------------------------------------------------------------------

(iv) the Registration Rights Agreement duly executed by the Company; and

 

(v) a legal opinion of Company Counsel, in the form of Exhibit B attached
hereto.

 

(b) At the Closing each Purchaser shall deliver or cause to be delivered to the
Company the following:

 

(i) this Agreement duly executed by such Purchaser;

 

(ii) such Purchaser’s Subscription Amount as to such Closing by wire transfer to
the account of the Company as provided to the Purchasers in writing prior to the
Closing Date; and

 

(iii) the Registration Rights Agreement duly executed by such Purchaser.

 

(c) All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date (except for representations and
warranties that speak as of a specific date, which representations and
warranties must be correct as of such date), and each party shall have performed
and complied in all material respects with the covenants and conditions required
by this Agreement to be performed or complied with by the party at or prior to
the Closing.

 

(d) As of the Closing Date, there shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

 

(e) From the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules delivered concurrently
herewith, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to each Purchaser:

 

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed on Schedule 3.1(a). The Company owns, directly or indirectly, all
of the capital stock or comparable equity interests of each Subsidiary free and
clear of any lien, charge, security interest, encumbrance, right of first
refusal or other restriction

 

5



--------------------------------------------------------------------------------

(collectively, “Liens”), and all the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.

 

(b) Organization and Qualification. Each of the Company and its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s ability
to perform fully on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, or moratorium or similar laws affecting the rights
of creditors generally and the application of general principles of equity.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or

 

6



--------------------------------------------------------------------------------

other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not have or reasonably be expected to result in a Material Adverse
Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) the filing with the Commission of the Registration Statement, the
application(s) to each Trading Market for the listing of the Shares and Warrant
Shares for trading thereon in the time and manner required thereby, and
applicable Blue Sky filings, (b) such as have already been obtained or such
exemptive filings as are required to be made under applicable securities laws,
and (c) such other filings as may be required following the Closing Date under
the Securities Act, the Exchange Act and corporate law.

 

(f) Issuance of the Securities. The Securities are duly authorized and, the
Shares and Warrant Shares, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and shall not be subject to
preemptive rights or similar rights of stockholders. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to this Agreement and the Warrants.

 

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is as set forth in the SEC Reports. All
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws. Except as disclosed in Schedule 3.1(g), there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of Common Stock, or securities or
rights convertible or exchangeable into shares of Common Stock. Except as set
forth on Schedule 3.1(g), there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) and the issue and sale of the Company
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. To the knowledge of
the Company, except as specifically disclosed in Schedule 3.1(g), no Person or
group of related Persons beneficially owns (as determined pursuant to Rule 13d-3
under the Exchange Act), or has the right to acquire, by agreement with or by
obligation binding upon the Company, beneficial ownership of in excess of 5% of
the outstanding Common Stock, ignoring for such purposes any

 

7



--------------------------------------------------------------------------------

limitation on the number of shares of Common Stock that may be owned at any
single time.

 

(h) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) of the Exchange Act, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials, including the
exhibits thereto (together with any materials filed by the Company under the
Exchange Act, whether or not required), being collectively referred to herein as
the “SEC Reports” and, together with this Agreement and the Disclosure Schedules
to this Agreement, the “Disclosure Materials”) on a timely basis or has received
a valid extension of such time of filing and has filed any such SEC Reports
prior to the expiration of any such extension. As of their respective dates, the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP or may be condensed or summary statements, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. All material
agreements to which the Company is a party or to which the property or assets of
the Company are subject are included as part of or specifically identified in
the SEC Reports.

 

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports, (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information.

 

8



--------------------------------------------------------------------------------

(j) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor, to the knowledge of
the Company, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.

 

(l) Compliance. Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in the
case of clauses (i), (ii) and (iii) as would not have or reasonably be expected
to result in a Material Adverse Effect.

 

(m) Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n) Title to Assets. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the

 

9



--------------------------------------------------------------------------------

Company and its Subsidiaries and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. To the knowledge of the Company, any real property and facilities
held under lease by the Company and its Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and its
Subsidiaries are in material compliance.

 

(o) Patents and Trademarks. The Company and its Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a written notice that the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes the rights of
any Person. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.

 

(p) Insurance. The Company and its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
its Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business.

 

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

 

(r) Internal Accounting Controls. The Company and its Subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the

 

10



--------------------------------------------------------------------------------

Company, including its subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s Form 10-K or 10-Q, as the case may be, is being prepared. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of a date within 90 days prior to the filing date of
the Form 10-Q for the quarter ended March 31, 2003 (such date, the “Evaluation
Date”). The Company presented in its Form 10-Q for the quarter ended March 31,
2003 the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the knowledge of the
Company, in other factors that could significantly affect the Company’s internal
controls.

 

(s) Certain Fees. Except for the fees described on Schedule 3.1(s), no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 

(t) Private Placement. Assuming the accuracy of the Purchasers representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
Neither the Company nor any Person acting on the Company’s behalf has sold or
offered to sell or solicited any offer to buy the Securities by means of any
form of general solicitation or advertising.

 

(u) Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(v) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.

 

(w) Listing and Maintenance Requirements. The Company has not, in the two years
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

 

(x) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the

 

11



--------------------------------------------------------------------------------

Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

(y) Disclosure. The Company confirms that neither the Company nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that constitutes or might constitute material,
non-public information. The Company understands and confirms that the Purchasers
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, furnished by or on
behalf of the Company are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company, its Subsidiaries or
their respective businesses, properties, prospects, operations or condition
(financial or otherwise), which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

 

(z) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.

 

(aa) Solvency. Based on the financial condition of the Company as of the Closing
Date, (i) the Company’s fair saleable value of its assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business for the current fiscal year as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof, and including
the anticipated proceeds of the sale of the Securities; and (iii) the current
cash flow of the Company, together with the proceeds the Company would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

 

(bb) Acknowledgment Regarding Purchasers’ Purchase of Company Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions

 

12



--------------------------------------------------------------------------------

contemplated hereby. The Company further acknowledges that no Purchaser is
acting as a financial advisor or fiduciary of the Company or any other Purchaser
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Document and the transactions contemplated hereby and
thereby is merely incidental to such Purchaser’s purchase of the Securities. The
Company further represents to each Purchaser that the Company’s decision to
enter into the Transaction Documents has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

 

(cc) S-3 Eligibility. The Company is eligible to register the resale of the
Shares and Warrant Shares on Form S-3.

 

Each Purchaser acknowledges and agrees that the Company does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.1.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

 

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or similar
action on the part of such Purchaser. Each Transaction Document to which it is a
party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms.

 

(b) Investment Intent. Such Purchaser is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by such Purchaser to hold Securities for any
period of time. Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

13



--------------------------------------------------------------------------------

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

(f) Information. Such Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company, and materials relating to the offer and sale of the Securities, that
have been requested by the Purchaser or its advisors, if any. The Purchaser and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company. The Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk.

 

(g) Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities or an
investment therein.

 

(h) Residency. Such Purchaser is a resident of (or, if an entity, has its
principal place of business in) the jurisdiction set forth immediately below
such Purchaser’s name on the signature pages hereto.

 

(i) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by such Purchaser to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Company shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

 

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the

 

14



--------------------------------------------------------------------------------

registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or pursuant to Rule
144(k), to the Company, to an Affiliate of a Purchaser or in connection with a
pledge as contemplated in Section 4.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. The
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion (unless otherwise
required by its transfer agent), any transfer of Securities by a Purchaser to an
Affiliate of such Purchaser, provided that the transferee agrees to be bound by
all of the applicable provisions of the Transaction Documents, including the
representations of the Purchaser, and certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

 

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING,
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THESE SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement or other loan or financing
agreement secured by the Securities and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge or transfer. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.

 

15



--------------------------------------------------------------------------------

(c) Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 4.1(b)), (i) while a
registration statement (including the Registration Statement) covering the
resale of such Shares or Warrant Shares is effective under the Securities Act,
or (ii) following any sale of such Shares or Warrant Shares pursuant to Rule
144, or (iii) if such Shares or Warrant Shares are eligible for sale under Rule
144(k), or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the Staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Company’s transfer agent promptly after the Effective Date
if required by the Company’s transfer agent to effect the removal of the legend
hereunder. If all or any portion of a Warrant is exercised at a time when there
is an effective registration statement to cover the resale of the Warrant
Shares, such Warrant Shares shall be issued free of all legends. The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section 4.1(c), it will, no later than three Trading
Days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a certificate representing Shares or Warrant Shares, as the
case may be, issued with a restrictive legend, deliver or cause to be delivered
to such Purchaser a certificate representing such Securities that is free from
all restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

 

(d) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as liquidated damages and not as a penalty, for
each $1,000 of Shares or Warrant Shares (based on the Closing Price of the
Common Stock on the date such Securities are submitted to the Company’s transfer
agent) subject to Section 4.1(c), $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after such third Trading Day until such certificate is
delivered. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

(e) Each Purchaser severally and not jointly agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance that the Purchaser
will sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

 

4.2 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
any such holder of Securities, the Company shall deliver to such holder a
written certification of a duly authorized officer as to whether it has complied
with the preceding sentence. As long as any Purchaser owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is

 

16



--------------------------------------------------------------------------------

required for the Purchasers to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

 

4.3 Integration. The Company shall not, and shall use commercially reasonable
efforts to ensure that no Affiliate thereof shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchasers or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market.

 

4.4 Subsequent Placements

 

(a) From the date hereof until 90 Trading Days after the Effective Date, the
Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Stock.

 

(b) From the 90th Trading Day after the Effective Date until 18 months following
the Effective Date, the Company shall not effect a financing of its Common Stock
or Common Stock Equivalents (a “Subsequent Financing”) unless (i) the Company
delivers to each of the Purchasers hereunder a written notice at least 5 Trading
Days prior to the closing of such Subsequent Financing (the “Subsequent
Financing Notice”) of its intention to effect such Subsequent Financing, which
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder, the Person with whom such Subsequent Financing is proposed to be
effected, and attached to which shall be a term sheet or similar document
relating thereto and (ii) such Purchaser shall not have notified the Company by
6:30 p.m. (New York City time) on the fifth (5th) Trading Day after its receipt
of the Subsequent Financing Notice of its willingness to provide (or to cause
its designee to provide), subject to completion of mutually acceptable
documentation, up to an amount equal to such Purchaser’s Subscription Amount at
the Closing on the same terms set forth in the Subsequent Financing Notice. If
one or more Purchasers shall fail to so notify the Company of their willingness
to participate in the Subsequent Financing, the Company must provide such
Purchasers with a second Subsequent Financing Notice, and the Purchasers will
again have the right to participate, subject to completion of mutually
acceptable documentation, up to an amount equal to such Purchaser’s Subscription
Amount at the Closing, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 Trading Days after the date
of the initial Subsequent Financing Notice with the Person identified in the
Subsequent Financing Notice.

 

17



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, this Section 4.4 shall not
apply to the following: (i) the granting of options or restricted stock to
employees, officers, directors and key consultants of the Company pursuant to
any stock option plan or agreement duly adopted by the Company’s board of
directors or a committee of directors established for such purpose, or (ii) the
exercise of any security issued by the Company in connection with the offer and
sale of the Company’s securities pursuant to this Agreement, or (iii) the
exercise of or conversion of any convertible securities, options or warrants
issued and outstanding on the date hereof, provided such securities have not
been amended since the date hereof, or (iv) the issuance of securities in
connection with a joint venture or development agreement or strategic
partnership or similar agreement approved by the Company’s board of directors, a
primary purpose of which is not to raise equity capital, or (v) the issuance of
securities in connection with an equipment lease financing transaction or a bank
financing transaction approved by the Company’s board of directors, a primary
purpose of which is not to raise equity capital; (vi) the issuance of warrants
to IRG or Rodman and Renshaw, Inc., or their respective assigns, in connection
with the engagement letters dated February 13, 2003, and July 8, 2003,
respectively, as amended to date; or (vii) the exercise of or conversion of any
convertible securities, options or warrants issued and outstanding pursuant to
subclauses (i), (iv), (v), and (vi) above.

 

4.5 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.,
Eastern Daylight Time on the Trading Day immediately following the date hereof,
issue a press release reasonably acceptable to Rodman and Renshaw, Inc.
disclosing all material terms of the transactions contemplated by the
Transaction Documents, to the extent permitted by applicable law. The Company
and each Purchaser shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor any Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any press release of any Purchaser, or without the prior consent of each
Purchaser, with respect to any press release of the Company, which consent shall
not unreasonably be withheld, except if such disclosure is required by law, in
which case the disclosing party shall promptly provide the other party with
prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
the Form 8-K to be filed following the Closing Date and the registration
statement contemplated by the Registration Rights Agreement and (ii) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under subclause (i) or (ii).

 

4.6 Shareholders Rights Plan. No claim will be made or enforced by the Company
or any other Person that any Purchaser is an “Acquiring Person” under any
shareholders rights plan or similar plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under the Transaction Documents or under any other agreement between the Company
and the Purchasers.

 

18



--------------------------------------------------------------------------------

4.7 Non-Public Information. Except as otherwise provided in Section 4.4(b)
(unless, as to Purchaser, such Purchaser declines to accept such information
when offered by the Company), the Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

 

4.8 Use of Proceeds. Except as set forth on Schedule 4.8 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and not for the satisfaction of any portion of the
Company’s debt (other than payment of trade payables in the ordinary course of
the Company’s business and prior practices), to redeem any Company equity or
equity-equivalent securities or to settle any outstanding litigation.

 

4.9 Indemnification of Purchasers. The Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to: (a) any misrepresentation, breach
or inaccuracy, or any allegation by a third party that, if true, would
constitute a breach or inaccuracy, of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents; or (b) any cause of action, suit or claim brought or made
against such Purchaser Party and arising solely out of or solely resulting from
the execution, delivery, performance or enforcement of this Agreement or any of
the other Transaction Documents and without causation by any other activity,
obligation, condition or liability pertaining to such Purchaser. The Company
will reimburse such Purchaser for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.

 

4.10 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to the Warrants.

 

4.11 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on the Trading
Market, and, unless completed prior to the Closing, to list the applicable
Shares and Warrant Shares on the Trading Market as soon as reasonably
practicable following the Closing (but not later than the earlier of the
Effective Date and the first anniversary of the Closing Date). The Company
further agrees, if the Company applies to have the Common Stock traded on any
other Trading Market, it will include in such application the Shares and Warrant
Shares, and will take such other action as is necessary or desirable in the
opinion of the Purchasers to cause the Shares and Warrant Shares to be listed on
such other Trading Market as promptly as possible. The Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a

 

19



--------------------------------------------------------------------------------

Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by the Company or, as to any
Purchaser and the Company, any Purchaser, by written notice to the other
parties, if the Closing has not been consummated by the third Business Day
following the date of this Agreement; provided that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties).

 

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Securities.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c)
the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Major Purchaser or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Any waiver effected in
accordance with this Section 5.5 shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible or exercisable), each
future holder of all such securities, and the Company.

 

20



--------------------------------------------------------------------------------

5.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Major Purchaser; provided, however,
that no consent shall be required in connection with a merger, consolidation or
sale of substantially all of the Company’s assets. Any Purchaser may assign any
or all of its rights under this Agreement to any Person in connection with the
transfer of the Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchasers”.

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in The
City of New York, Borough of Manhattan. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, New York, Borough of Manhattan for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by delivering a copy thereof via overnight delivery (with evidence
of delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto (including its affiliates, agents, officers, directors and
employees) hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of a Transaction Document, then the prevailing party in such action
or proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

21



--------------------------------------------------------------------------------

5.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and delivery and/or exercise of the
Securities, as applicable.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

5.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity or security, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.

 

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or

 

22



--------------------------------------------------------------------------------

equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall, to the
extent permissible under applicable law, be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to this Agreement has been made by such Purchaser independently of any
other Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of the Subsidiary which may have been made or given
by any other Purchaser or by any agent or employee of any other Purchaser, and
no Purchaser or any of its agents or employees shall have any liability to any
other Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no other
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment hereunder. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company has elected to
provide all Purchasers with the same terms and Transaction Documents for the
convenience of the Company and not because it was required or requested to do so
by the Purchasers.

 

(Signature Page Follows)

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CORTEX PHARMACEUTICALS INC.  

Address for Notice:

15231 Barranca Parkway

Irvine, CA 92618

Tel: 949 727 3157

Fax: 949 727 3657

Attn: President and CEO

       

By:

 

/s/ Roger G. Stoll

--------------------------------------------------------------------------------

     

Name:

     

Title:

         

 

With copy to (which shall not constitute notice):

 

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, California 92660

Attn: Lawrence B. Cohn

Tel: (949) 725-4000

Fax: (949) 725-4100

 

[SIGNATURE PAGE CONTINUES]

 

24



--------------------------------------------------------------------------------

[PURCHASER’S SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

SMITHFIELD FIDUCIARY LLC

   

By:   /s/ Adam J. Chill

--------------------------------------------------------------------------------

   

Name: Adam J. Chill

   

Title:   Authorized Signatory

   

 

Subscription Amount: $250,000.50

Shares: 166,667

Warrants: 166,667

 

Address for Notice:

c/o Highbridge Capital Management, LLC

9 West 57th Street

27th Floor

New York, NY 10019

Fax: 212-751-0755

Tel: 212-287-4720

Attention: Ari J. Storch / Adam J. Chill

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

25



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

OMICRON MASTER TRUST

  

Address for Notice:

c/o Omicron Capital L.P.

810 Seventh Avenue, 39th Fl.

New York, NY 10019

Tel: 212.803-5263

Fax: 212.803.5269

Attn: Brian Daly

By:  Omicron Capital L.P., as advisor

  

By:  Omicron Capital Inc., its general partner

                 

By:  /s/ Oliver Morali

--------------------------------------------------------------------------------

  

Name: Oliver Morali

  

Title: President

  

 

Subscription Amount: $250,000

Shares:

Warrant Shares:

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

CRANSHIRE CAPITAL L.P.

By:

 

/s/ Mitchell Kopin

--------------------------------------------------------------------------------

Name:  Mitchell Kopin

Title:

   

 

Address for Notice:

 

Attn: Mitchell Kopin

666 Dundee Road

Suite 1901

Northbrook, IL 60062

Fax: 847-562-9031

 

Subscription Amount: $300,000

Shares: 200,000

Warrant Shares: 200,000

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

ALPHA CAPITAL AG

  

Address for Notice:

Lettstrasse 32

Furstentum 9490

Vaduz, Liechtenstein

Fax: 011-423 232 3196

Attn: Director

         

By:  /s/ K. Ackerman

--------------------------------------------------------------------------------

  

Name: K. Ackermann

  

Title: Director

  

 

Subscription Amount: $250,000

Shares: 166,667

Warrant Shares: 166,667

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

28



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

GRYPHON MASTER FUND, LP

By: Gryphon Partners, L.P., its General Partner

By: Gryphon Management Partners, L.P., its General Partner

By: Gryphon Advisors, LLC, its General Partner

 

By:  /s/ E.B. Lyon IV

--------------------------------------------------------------------------------

    

Name: E.B. Lyon IV

    

Title: Authorized Agent

    

 

Address for Notice:

500 Crescent Court, Suite #270

Dallas, Texas 75201

Tel: (214) 871-6783

Fax: (214) 871-6909

Attn: Ryan Wolters

 

Subscription Amount: $250,000.50

Shares: 166,667

Warrant Shares: 166,667

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

29



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

THE TAIL WIND FUND LIMITED

    

By: Tail Wind Advisory & Management Ltd.

    

By:  /s/ David Crook

--------------------------------------------------------------------------------

    

   David Crook, Chief Executive Officer

    

Address for Notice:

    

David Crook, Esq.

    

Chief Executive Officer

    

Tail Wind Advisory & Management Ltd.

    

1st Floor, No. 1 Regent Street

    

London, SW1Y 4NS, UK

    

Fax: +44 20 7468 7657

         

Please copy all correspondence to:

    

Peter J. Weisman, P.C.

    

335 Madison Avenue, Suite 1702

    

New York, NY 10005

    

Tel: +212-418-4792 Fax: +212-317-8855

Subscription Amount: $300,000

    

Shares: 200,000

    

Warrant Shares: 200,000

    

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

30



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

SPECTRA CAPITAL MANAGEMENT

    

By:  /s/ Gregory Porges

--------------------------------------------------------------------------------

    

Name:  Gregory Porges

    

Title:    Sole Member

    

 

Address for Notice:

Spectra Capital Management

120 Broadway - Suite 1050

New York, NY 10271

Attn: Ian Estepan

Tel:   212.433.6475

iestepan@spectrafinancialgroup.com

 

Subscription Amount: $100,000

Shares:

Warrant Shares:

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

LANGLEY PARTNERS, L.P.

    

By:  /s/ Jeffrey Thorp

--------------------------------------------------------------------------------

    

Name:  Jeffrey Thorp

    

Title:   Managing Partner of G.P.

    

 

Address for Notice:

Langley Capital, LLC

535 Madison Avenue, 7th Floor

New York, New York 10022

Tel: (212) 850-7528

Fax: (212) 850-7589

Attn: Jeffrey Thorp

jt@lcap.com

 

Subscription Amount: $240,000

Shares: 160,000

Warrant Shares: 160,000

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

32



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

OTAPE INVESTMENTS LLC

By:

 

/s/ Richard M. Cayne

--------------------------------------------------------------------------------

   

    Name: Richard M. Cayne

   

    Title: General Counsel

 

Address for Notice:

 

OTAPE Investments LLC

One Manhattanville Road

Purchase, NY 10577

 

Subscription Amount: $250,000

Shares:

Warrant Shares:

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

33



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

AIG DKR SOUNDSHORE PRIVATE INVESTORS HOLDING FUND LTD.

By:

 

/s/ Anthony Giordano

--------------------------------------------------------------------------------

   

    Name: Anthony Giordano

   

    Title: Director

 

Address for Notice:

AIG DKR SoundShore Private Investors Holding Fund Ltd.

c/o DKR Capital Partners L.P.

1281 East Main Street

Stanford, CT 06902

Attn: General Counsel

Attn:

 

Subscription Amount: $100,000

Shares: 66,667

Warrant Shares: 66,667

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

34



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

PORTSIDE GROWTH AND OPPORTUNITY FUND

By:

 

/s/ Jeffrey Smith

--------------------------------------------------------------------------------

   

        Name: Jeffrey Smith

   

        Title: Authorized Signatory

 

Address for Notice:

c/o Ramius Capital Group, LLC

666 Third Avenue, 26th Floor

New York, New York 10017

Attn: Jeffrey Smith

Tel: 212-845-7955

Fax: 212-845-7995

 

Subscription Amount: $200,000

Shares:

Warrant Shares:

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

35



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

CASTLE CREEK HEALTHCARE PARTNERS LLC

By Castle Creek Partners, LLC

Its Investment Manager

By:

 

/s/ Thomas A. Frei

--------------------------------------------------------------------------------

   

        Name: Thomas A. Frei

   

        Title: Managing Director

 

Address for Notice:

 

Castle Creek Healthcare Partners

c/o Castle Creek Partners, LLC

111 West Jackson Blvd., Suite 2020

Chicago, IL 60684

Attn: Thomas A. Frei

Tel: 312.499.6900

Fax: 312.499.69999

 

Subscription Amount: $200,001

Shares: 133,334

Warrant Shares: 133,334

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

36



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

PROMED PARTNERS, L.P.

By:

 

/s/ Barry Kurokawa

--------------------------------------------------------------------------------

   

        Name: Barry Kurokawa

   

        Title: Managing Director

 

Address for Notice:

ProMed Management, L.L.C.

237 Park Avenue, 9th Floor

New York, New York 10017

Tel: (212) 692-3626

Fax: (212) 692-3627

Attn: Barry Kurokawa

bkurokawa@promedmgmt.com

 

Subscription Amount: $426,900

Shares: 284,600

Warrant Shares: 284,600

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

37



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

PROMED OFFSHORE FUND, LTD.

By:

 

/s/ Barry Kurokawa

--------------------------------------------------------------------------------

   

        Name: Barry Kurokawa

   

        Title: Managing Director

 

Address for Notice:

ProMed Management, L.L.C.

237 Park Avenue, 9th Floor

New York, New York 10017

Tel: (212) 692-3626

Fax: (212) 692-3627

Attn: Barry Kurokawa

bkurokawa@promedmgmt.com

 

Subscription Amount: $73,102.50

Shares: 48,735

Warrant Shares: 48,735

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

38



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

PLATINUM PARTNERS VALUE ARBITRAGE FUND LP

By:

 

/s/ Frank Giorgio

--------------------------------------------------------------------------------

   

        Name: Frank Giorgo

   

        Title: CFO

 

Address for Notice:

c/o Platinum Partners LLC

152 West 57th Street

New York, New York 10271

Tel. 212-581-0500

Fax. 212-581-7256

Attention: Frank Giorgio, CFO

Email: fgiorgio@platinumlp.com

 

Subscription Amount: $200,000

Shares: 133,333

Warrant Shares: 133,333

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

39



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

ORION BIOMEDICAL FUND, LP

By:

 

/s/ Lindsay Rosewald

--------------------------------------------------------------------------------

   

        Name: Lindsay Rosewald

   

        Title: Managing Member

 

Address for Notice:

787 7th Avenue, 48th Floor

New York, New York 10019

Attn: Joshua Kazam

Tel: (212) 554-4284

Fax: (212) 554-4314

 

Subscription Amount: $616,125

Shares: 410,750

Warrant Shares: 410,750

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

40



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

ORION BIOMEDICAL OFFSHORE FUND, LP

By:

 

/s/ Lindsay Rosewald

--------------------------------------------------------------------------------

   

        Name: Lindsay Rosewald

   

        Title: Managing Member

 

Address for Notice:

787 7th Avenue, 48th Floor

New York, New York 10019

Attn: Joshua Kazam

Tel: (212) 554-4284

Fax: (212) 554-4314

 

Subscription Amount: $133,875

Shares: 89,250

Warrant Shares: 89,250

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

41



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

BRISTOL INVESTMENT FUND, LTD.  

Address for Notice:

c/o Bristol Capital Advisors, LLC

6363 Sunset Boulevard, 5th Floor

Hollywood, California 90028

Attn: Amy Wang, Esq.

Fax: (323) 468-8307

                       

By:

 

/s/ Paul Kessler

--------------------------------------------------------------------------------

     

Name:

     

Title:

 

 

Subscription Amount: $309,995

Shares: 206,664

Warrant Shares: 206,664

 

42



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

XMARK FUND, LTD.

By:

 

/s/ David Cavalier

--------------------------------------------------------------------------------

   

        Name: David Cavalier

   

        Title: Chief Operating Officer

 

Address for Notice:

Attn: Anne K. Abramczyk

152 West 57th Street

21st Floor

New York, NY 10019

Tel: (212) 247-1329

 

Subscription Amount:

Shares:

Warrant Shares:

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

43



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

XMARK FUND, L.P.

By:

 

/s/ David Cavalier

--------------------------------------------------------------------------------

   

        Name: David Cavalier

   

        Title: Chief Operating Officer

 

Address for Notice:

Attn: Anne K. Abramczyk

152 West 57th Street

21st Floor

New York, NY 10019

Tel: (212) 247-1329

 

Subscription Amount:

Shares:

Warrant Shares:

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

44



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

PATIENCE PARTNERS, L.P.

By:

 

/s/ Robert D. Van Roijen

--------------------------------------------------------------------------------

   

        Name: Robert D. Van Roijen

   

        Title: General Partner

 

Address for Notice:

950 North Orlando Ave., Suite 101

Winter Park, FL 32789

Attn: Robert D. Van Roijen

Tel: (407) 740-0882

 

Subscription Amount: $50,000

Shares: 33,333

Warrant Shares: 33,333

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

45



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

ROBERT D. VAN ROIJEN

By:

 

/s/ Robert D. Van Roijen

--------------------------------------------------------------------------------

   

        Name: Robert D. Van Roijen

 

Address for Notice:

c/o Tox Financial

North Orlando Ave., Suite 101

Winter Park, FL 32789

Attn: Robert D. Van Roijen

Tel: (407) 740-0882

 

Subscription Amount: $200,000

Shares: 133,333

Warrant Shares: 133,333

 

46



--------------------------------------------------------------------------------

Schedule A

 

Name of Purchaser

--------------------------------------------------------------------------------

 

Number of Units

--------------------------------------------------------------------------------

 

Number of Warrants

--------------------------------------------------------------------------------

Smithfield Fiduciary LLC

  166,667   166,667

Omicron Master Trust

  166,667   166,667

Cranshire Capital L.P.

  200,000   200,000

Langley Capital

  160,000   160,000

OTAPE Investments

  166,667   166,667

AIG DKR Soundshore

  66,667   66,667

Portside Growth

  133,333   133,333

Alpha Capital AG

  166,667   166,667

Gryphon Master Fund L.P.

  166,667   166,667

The Tail Wind Fund Ltd.

  200,000   200,000

Castle Creek Partners

  133,334   133,334

Spectra Capital Management

  66,667   66,667

Platinum Partners

  133,333   133,333

ProMed Partners, L.P.

  284,600   284,600

ProMed Offshore Fund, Ltd.

  48,735   48,735

Orion Biomedical

  410,750   410,750

Orion Biomedical Offshore

  89,250   89,250

Bristol Investment Fund, Ltd.

  206,664   206,664

Xmark Fund, L.P.

  66,667   66,667

Xmark Fund, Ltd.

  133,333   133,333

Patience Partners

  33,333   33,333

Robert D. Van Roijen

  133,333   133,333

Total

  3,333,334   3,333,334

 

47



--------------------------------------------------------------------------------

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 21, 2003, by and among Cortex Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and the investors signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Purchasers (the “Purchase
Agreement”).

 

The Company and the Purchasers hereby agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the earlier of (a) the 75th calendar day following the
Closing Date (110th calendar day in the event of a review by the Commission) and
(b) the fifth Trading Day following the date on which the Company is notified by
the Commission that the Registration Statement will not be reviewed or is no
longer subject to further review and comments.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Filing Date” means, with respect to the Registration Statement required to be
filed hereunder, the earlier of (i) 5th calendar day following the date that the
Company files its Annual Report on Form 10-K for the year ended June 30, 2003 or
(ii) October 15, 2003.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Major Holders” means the original Holders on the Closing Date holding, on the
date of determination, at least 50,000 Shares, subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement,
and subsequent transferees holding, on the date of determination, at least
250,000 Shares, subject to

 

1



--------------------------------------------------------------------------------

adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the Shares and the Warrant Shares, together with
any shares of Common Stock issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing.

 

“Registration Statement” means the registration statements required to be filed
hereunder, including (in each case) the Prospectus, amendments and supplements
to the registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

2. Registration.

 

(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission the Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement required hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case the Registration Statement
shall be on another appropriate form in accordance herewith). The Registration
Statement required hereunder shall contain (except if

 

2



--------------------------------------------------------------------------------

otherwise directed by the Major Holders) the “Plan of Distribution” attached
hereto as Annex A. The Company shall cause the Registration Statement to become
effective and remain effective as provided herein. The Company shall use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event not later than the Effectiveness Date, and
shall use its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act until the date when all
Registrable Securities covered by the Registration Statement (a) have been sold
pursuant to the Registration Statement or an exemption from the registration
requirements of the Securities Act or (b) may be sold without volume
restrictions pursuant to Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the affected Holders (the “Effectiveness
Period”).

 

(b) If: (i) a Registration Statement is not filed on or prior to its Filing Date
(if the Company files a Registration Statement without affording a Major Holder
the opportunity to review and comment on the same as required by Section 3(a),
the Company shall not be deemed to have satisfied this clause (i)); provided,
however, that if a Holder fails to provide the Company with any information that
is required to be provided in the Registration Statement with respect to such
Holder pursuant to Section 3(k), then the Filing Date shall be extended until
two Trading Days following the date of receipt by the Company of such required
information, or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Trading Days of the date that the Company is notified (orally or in
writing, whichever is earlier) by the Commission that a Registration Statement
will not be “reviewed,” or not subject to further review, or (iii) prior to the
date when such Registration Statement is first declared effective by the
Commission, the Company fails to file a pre-effective amendment and otherwise
respond in writing to comments made by the Commission in respect of such
Registration Statement within fifteen Trading Days after the receipt of comments
by or notice from the Commission that such amendment is required in order for a
Registration Statement to be declared effective, or (iv) a Registration
Statement filed or required to be filed hereunder is not declared effective by
the Commission on or before the Effectiveness Date, or (v) after a Registration
Statement is first declared effective by the Commission, it ceases for any
reason to remain continuously effective as to all Registrable Securities for
which it is required to be effective, or the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities, for in any
such cases twenty-five Trading Days (which need not be consecutive days) in the
aggregate during any 12-month period (any such failure or breach being referred
to as an “Event,” and for purposes of clause (i) or (iv) the date on which such
Event occurs, or for purposes of clause (ii) the date on which such five Trading
Day period is exceeded, or for purposes of clause (iii) the date which such
fifteen Trading Day period is exceeded, or for purposes of clause (v) the date
on which such twenty-five Trading Day period is exceeded, being referred to as
“Event Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law: (x) on each such Event Date the Company shall
pay to each Holder an amount in cash, as liquidated damages and not as a
penalty, equal to 2% of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any

 

3



--------------------------------------------------------------------------------

Registrable Securities then held by such Holder; and (y) on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder an amount in cash, as liquidated damages and not as a penalty,
equal to 2% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for any Registrable Securities then held by such Holder. If
the Company fails to pay any liquidated damages pursuant to this Section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 18% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Holder, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The liquidated damages pursuant to the terms hereof shall
apply on a pro-rata basis for any portion of a month prior to the cure of an
Event.

 

3. Registration Procedures

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a) Not less than three Trading Days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto, (i)
furnish to the Major Holders copies of all such documents proposed to be filed
(including documents incorporated or deemed incorporated by reference to the
extent requested by such Person), which documents will be subject to the review
of such Major Holders, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to conduct a
reasonable investigation within the meaning of the Securities Act. The Company
shall not file the Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith.

 

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible, and in any event within ten Trading Days, to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto and, as promptly as reasonably possible, upon request, provide
the Major Holders true and complete copies of all correspondence from and to the
Commission relating to the Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

 

4



--------------------------------------------------------------------------------

(c) Notify the Holders of Registrable Securities to be sold as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than two Trading
Days prior to such filing) and (if requested by any such Person) confirm such
notice in writing promptly following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to the Registration Statement
is proposed to be filed; (B) when the Commission notifies the Company whether
there will be a “review” of the Registration Statement and whenever the
Commission comments in writing on the Registration Statement (the Company shall
upon request provide true and complete copies thereof and all written responses
thereto to each of the Major Holders); and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(d) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
the Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(e) Furnish to each Holder, without charge, at least one conformed copy of the
Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Holder, and
all exhibits to the extent requested by such Holder (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

 

(f) Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Holder may reasonably request in
connection with resales by the Holder of Registrable Securities. The Company
hereby consents to the use of such

 

5



--------------------------------------------------------------------------------

Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving on any notice pursuant to Section 3(c).

 

(g) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each the registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement; provided, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

(h) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request.

 

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. If the
Company notifies the Holders in accordance with clauses (ii) through (v) of
Section 3(c) above to suspend the use of the use of any Prospectus until the
requisite changes to such Prospectus have been made, then the Holders shall
suspend use of such Prospectus. The Company will use commercially reasonable
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable. The Company shall be entitled to exercise its right under this
Section 3(i) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of liquidated damages pursuant to Section
2(b), for a period not to exceed 60 days (which need not be consecutive days) in
any 12 month period.

 

(j) Comply with all applicable rules and regulations of the Commission.

 

6



--------------------------------------------------------------------------------

(k) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the Person thereof that
has voting and dispositive control over the Shares.

 

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.

 

5. Indemnification

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, to the extent arising out of
or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such

 

7



--------------------------------------------------------------------------------

form of Prospectus or in any amendment or supplement thereto (it being
understood that the Holder has approved Annex A hereto for this purpose) or (2)
in the case of an occurrence of an event of the type specified in Section
3(c)(ii)-(v), the use by such Holder of an outdated or defective prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(d). The Company shall notify the Holders promptly of
the institution, threat or assertion of any Proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.

 

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based upon: (x) such Holder’s failure to comply with
the prospectus delivery requirements of the Securities Act or (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company specifically for inclusion in the Registration Statement or such
Prospectus or (ii) to the extent that (1) such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement (it
being understood that the Holder has approved Annex A hereto for this purpose),
such Prospectus or such form of prospectus or in any amendment or supplement
thereto or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(d). In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities

 

8



--------------------------------------------------------------------------------

pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of one separate counsel shall be at the
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party; provided, that the
Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is not entitled to indemnification hereunder, determined based
upon the relative faults of the parties.

 

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and

 

9



--------------------------------------------------------------------------------

opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 5(c), any reasonable attorneys’
or other reasonable fees or expenses incurred by such party in connection with
any Proceeding to the extent such party would have been indemnified for such
fees or expenses if the indemnification provided for in this Section was
available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount of proceeds
actually received by such Holder from the sale of the Registrable Securities by
reason of such untrue or alleged untrue statement or omission or alleged
omission, except in the case of fraud by such Holder. The indemnity and
contribution agreements contained in this Section are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.

 

6. Miscellaneous

 

(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b) No Piggyback on Registrations. Except as set forth on Schedule 6(b), neither
the Company nor any of its security holders (other than the Holders in such
capacity pursuant hereto) may include securities of the Company in a
Registration Statement other than the Registrable Securities, and the Company
shall not after the date hereof enter into any agreement providing any such
right to any of its security holders. Except as set forth in the SEC Reports, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company. The Company shall not file any
other registration statement until after the Effective Date, other than any
registration statement on Form S-8 relating to the registration of equity
securities issuable in connection with a stock option or other employee benefit
plan.

 

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence

 

10



--------------------------------------------------------------------------------

of any event of the kind described in Section 3(c), such Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

(e) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.

 

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each Major
Holder of the then outstanding Registrable Securities.

 

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
provided for below prior to 6:30 p.m. (New York City time) on a Trading Day,
(ii) the Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number provided for
below later than 6:30 p.m. (New York City time) on any date and earlier than
11:59 p.m. (New York City time) on such date, (iii) the Trading Day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given. The address or facsimile number for such notices and communications shall
be delivered and addressed as set forth in the Purchase Agreement

 

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Each Holder may assign their
respective rights hereunder in the manner and to the Persons as permitted under
the Purchase Agreement.

 

11



--------------------------------------------------------------------------------

(i) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

 

(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of the any of this Agreement), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by delivering a copy thereof via overnight delivery (with evidence
of delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the

 

12



--------------------------------------------------------------------------------

remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(m) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(n) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser hereunder is several and not joint with the obligations of any
other Purchaser hereunder, and no Purchaser shall be responsible in any way for
the performance of the obligations of any other Purchaser hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Purchaser pursuant hereto or thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Purchasers are in
any way acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

(o) Conflicting Instructions. A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons or entities with respect to the
same Registrable Securities, the Company will act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CORTEX PHARMACEUTICALS, INC.

By:

 

      /s/    ROGER G. STOLL

--------------------------------------------------------------------------------

   

      Name:

   

      Title:

 

[PURCHASERS’ SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

SMITHFIELD FIDUCIARY LLC

 

By:

 

/s/ Adam J. Chill

--------------------------------------------------------------------------------

Name:

 

Adam J. Chill

Title:

 

Authorized Signatory

 

15



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

OMICRON MASTER TRUST

By: Omicron Capital L.P., as advisor

By: Omicron Capital Inc., its general partner

 

By:

 

/s/ Oliver Morali

--------------------------------------------------------------------------------

   

      Name:   Oliver Morali

   

      Title:   President

 

16



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

CRANSHIRE CAPITAL L.P.

 

By:

 

/s/ Mitchell Kopin

--------------------------------------------------------------------------------

Name:

 

  Mitchell Kopin

Title:

   

 

17



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

ALPHA CAPITAL AG

 

By:

 

/s/ K. Ackerman

--------------------------------------------------------------------------------

   

Name:   K. Ackermann

   

Title:   Director

 

18



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

GRYPHON MASTER FUND, LP

By: Gryphon Partners, L.P., its General Partner

By: Gryphon Management Partners, L.P., its General Partner

By: Gryphon Advisors, LLC, its General Partner

 

By:

 

/s/ E.B. Lyon IV

--------------------------------------------------------------------------------

   

      Name: E.B. Lyon IV

   

      Title: Authorized Agent

 

19



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

THE TAIL WIND FUND LIMITED

By: Tail Wind Advisory & Management Ltd.

 

By:

 

/s/ David Crook

--------------------------------------------------------------------------------

   

      David Crook, Chief Executive Officer

 

20



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

SPECTRA CAPITAL MANAGEMENT

 

By:

 

/s/ Gregory Porges

--------------------------------------------------------------------------------

   

      Name: Gregory Porges

   

      Title: Sole Member

 

21



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

LANGLEY PARTNERS, L.P.

 

By:

 

/s/ Jeffrey Thorp

--------------------------------------------------------------------------------

   

      Name: Jeffrey Thorp

   

      Title: Managing Partner of G.P.

 

22



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

OTAPE INVESTMENTS LLC

 

By:

 

/s/ Richard M. Cayne

--------------------------------------------------------------------------------

   

      Name: Richard M. Cayne

   

      Title: General Counsel

 

23



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

AIG DKR SOUNDSHORE PRIVATE INVESTORS HOLDING FUND LTD.

 

By:

 

/s/ Anthony Giordano

--------------------------------------------------------------------------------

   

      Name: Anthony Giordano

   

      Title: Director

 

24



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

PORTSIDE GROWTH AND OPPORTUNITY FUND

 

By:

 

/s/ Jeffrey Smith

--------------------------------------------------------------------------------

   

      Name: Jeffrey Smith

   

      Title: Authorized Signatory

 

25



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

CASTLE CREEK HEALTHCARE PARTNERS LLC

By Castle Creek Partners, LLC

Its Investment Manager

 

By:

 

/s/ Thomas A. Frei

--------------------------------------------------------------------------------

   

      Name: Thomas A. Frei

   

      Title: Managing Director

 

26



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

PROMED PARTNERS, L.P.

 

By:

 

/s/ Barry Kurokawa

--------------------------------------------------------------------------------

   

      Name: Barry Kurokawa

   

      Title: Managing Director

 

 

27



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

PROMED OFFSHORE FUND, LTD.

 

By:

 

/s/ Barry Kurokawa

--------------------------------------------------------------------------------

   

      Name: Barry Kurokawa

   

      Title: Managing Director

 

28



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

PLATINUM PARTNERS VALUE ARBITRAGE FUND LP

 

By:

 

/s/ Frank Giorgio

--------------------------------------------------------------------------------

   

      Name: Frank Giorgo

   

      Title: CFO

 

29



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

ORION BIOMEDICAL FUND, LP

 

By:

 

/s/ Lindsay Rosewald

--------------------------------------------------------------------------------

   

      Name: Lindsay Rosewald

   

      Title: Managing Member

 

30



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

ORION BIOMEDICAL OFFSHORE FUND, LP

 

By:

 

/s/ Lindsay Rosewald

--------------------------------------------------------------------------------

   

      Name: Lindsay Rosewald

   

      Title: Managing Member

 

31



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

BRISTOL INVESTMENT FUND, LTD.

 

By:

 

/s/ Paul Kessler

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

32



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

XMARK FUND, LTD.

 

By:

 

/s/ David Cavalier

--------------------------------------------------------------------------------

   

      Name: David Cavalier

   

      Title: Chief Operating Officer

 

33



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

XMARK FUND, L.P.

 

By:

 

/s/ David Cavalier

--------------------------------------------------------------------------------

   

      Name: David Cavalier

   

      Title: Chief Operating Officer

 

34



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

PATIENCE PARTNERS, L.P.

 

By:

 

/s/ Robert D. Van Roijen

--------------------------------------------------------------------------------

   

      Name: Robert D. Van Roijen

   

      Title: General Partner

 

35



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO REGISTRATION RIGHTS AGREEMENT]

 

ROBERT D. VAN ROIJEN

 

By:

 

/s/ Robert D. Van Roijen

--------------------------------------------------------------------------------

   

      Name: Robert D. Van Roijen

 

36



--------------------------------------------------------------------------------

ANNEX A

 

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, assignees, donees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   settlement of short sales;

 

  •   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act of 1933

 

37



--------------------------------------------------------------------------------

amending the list of Selling Stockholders to include the pledgee, transferee or
other successors in interest as Selling Stockholders under this prospectus.

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The Selling Stockholders have informed the
Company that it does not have any agreement or understanding, directly or
indirectly, with any person to distribute the Common Stock.

 

The Company is required to pay all fees and expenses incident to the
registration of the shares. The Company and the Selling Stockholders have agreed
to indemnify each other against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act.

 

38



--------------------------------------------------------------------------------

EXHIBIT C

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase              Shares of Common Stock of

 

Cortex Pharmaceuticals, Inc.

 

THIS COMMON STOCK PURCHASE WARRANT CERTIFIES that, for value received,
             (the “Holder”), is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after August     , 2003 (the “Initial Exercise Date”) and on or prior to the
close of business on August     , 2008 (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Cortex Pharmaceuticals Inc, a
corporation incorporated in the State of Delaware (the “Company”), up to
             shares (the “Warrant Shares”) of Common Stock, par value $0.001 per
share, of the Company (the “Common Stock”). The purchase price of one share of
Common Stock (the “Exercise Price”) under this Warrant shall be $2.55, subject
to adjustment hereunder. The Exercise Price and the number of Warrant Shares for
which the Warrant is exercisable shall be subject to adjustment as provided
herein. Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated August 21, 2003, between the Company and the purchasers
signatory thereto.

 

1



--------------------------------------------------------------------------------

1. Title to Warrant. Prior to the Termination Date and subject to compliance
with applicable laws and Section 7 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.

 

2. Authorization of Shares. The Company covenants that all Warrant Shares which
may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant,
be duly authorized, validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).

 

3. Exercise of Warrant.

 

(a) Exercise of the purchase rights represented by this Warrant may be made at
any time or times on or after the Initial Exercise Date and on or before the
Termination Date by the surrender of this Warrant and the Notice of Exercise
Form annexed hereto duly executed, at the office of the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company) and upon payment of the Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank or by means of
a cashless exercise pursuant to Section 3(d), the Holder shall be entitled to
receive a certificate for the number of Warrant Shares so purchased.
Certificates for shares purchased hereunder shall be delivered to the Holder
within three (3) Trading Days after the date on which this Warrant shall have
been exercised as aforesaid. This Warrant shall be deemed to have been exercised
and such certificate or certificates shall be deemed to have been issued, and
the Holder or any other person so designated to be named therein shall be deemed
to have become a holder of record of such shares for all purposes, as of the
date the Warrant has been exercised by payment to the Company of the Exercise
Price and all taxes required to be paid by the Holder, if any, pursuant to
Section 5 prior to the issuance of such shares, have been paid. If the Company
fails to deliver to the Holder a certificate or certificates representing the
Warrant Shares pursuant to this Section 3(a) by the close of business on the
third Trading Day after the date of exercise, then the Holder will have the
right to rescind such exercise. In addition to any other rights available to the
Holder, if the Company fails to deliver to the Holder a certificate or
certificates representing the Warrant Shares pursuant to an exercise by the
close of business on the third Trading Day after the date of exercise, and if
after such third Trading Day the Holder is required by its broker to purchase
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the

 

2



--------------------------------------------------------------------------------

amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.

 

(b) If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Shares,
deliver to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.

 

(c) The Holder shall not have the right to exercise any portion of this Warrant,
pursuant to Section 3(a) or otherwise, to the extent that after giving effect to
such issuance after exercise, the Holder (together with the Holder’s
Affiliates), as set forth on the applicable Notice of Exercise, would
beneficially own in excess of 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its Affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Warrants) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its Affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 3(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. For purposes of this Section
3(c), in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y)
a more recent public announcement by the Company or (z) any other notice by the
Company or

 

3



--------------------------------------------------------------------------------

the Company’s Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of the Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Company Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The provisions of
this Section 3(c) may be waived by the Holder upon, at the election of the
Holder, not less than 61 days’ prior notice to the Company, and the provisions
of this Section 3(c) shall continue to apply until such 61st day (or such later
date, as determined by the Holder, as may be specified in such notice of
waiver).

 

(d) If, but only if, at any time after one year from the date of issuance of
this Warrant there is no effective Registration Statement registering the resale
of the Warrant Shares by the Holder, this Warrant may also be exercised at such
time by means of a “cashless exercise” in which the Holder shall be entitled to
receive a certificate for the number of Warrant Shares equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:

 

  (A) =   the Closing Price on the Trading Day preceding the date of such
election;

 

  (B) =   the Exercise Price of the Warrants, as adjusted; and

 

  (X) =   the number of Warrant Shares issuable upon exercise of the Warrants in
accordance with the terms of this Warrant.

 

(e) Subject to the provisions of this Section 3, if after the second anniversary
of the Effective Date the Closing Price for each of any thirteen consecutive
Trading Days (the “Measurement Price”, which period shall not have commenced
until after such anniversary date) exceeds $6 (the “Threshold Price”), subject
to adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement, then the Company may, on one occasion and within two
Trading Days of such period, call for cancellation of all or any portion of this
Warrant for which a Notice of Exercise has not yet been delivered (such right, a
“Call”). To exercise this right, the Company must deliver to the Holder an
irrevocable written notice (a “Call Notice”), indicating therein the portion of
unexercised portion of this Warrant to which such notice applies. If the
conditions set forth below for such Call are satisfied from the period from the
date of the Call Notice through and including the Call Date (as defined below),
then any portion of this Warrant subject to such Call Notice for which a Notice
of Exercise shall not have been received from and after the date of the Call
Notice will be cancelled at 6:30 p.m. (New York City time) on the twentieth
Trading Day after the date the Call Notice is received by the Holder (such date,
the “Call Date”). Any unexercised portion of this Warrant to which the Call
Notice does not pertain will be unaffected by such Call Notice. In furtherance
thereof, the Company covenants and agrees that it will honor all Notices of
Exercise with respect to Warrant Shares subject to a Call Notice that are
tendered from the time of delivery of the Call Notice through 6:30 p.m. (New
York City time) on the

 

4



--------------------------------------------------------------------------------

Call Date. The parties agree that any Notice of Exercise delivered following a
Call Notice shall first reduce to zero the number of Warrant Shares subject to
such Call Notice prior to reducing the remaining Warrant Shares available for
purchase under this Warrant. For example, if (x) this Warrant then permits the
Holder to acquire 100 Warrant Shares, (y) a Call Notice pertains to 75 Warrant
Shares, and (z) prior to 6:30 p.m. (New York City time) on the Call Date the
Holder tenders a Notice of Exercise in respect of 50 Warrant Shares, then (1) on
the Call Date the right under this Warrant to acquire 25 Warrant Shares will be
automatically cancelled, (2) the Company, in the time and manner required under
this Warrant, will have issued and delivered to the Holder 50 Warrant Shares in
respect of the exercises following receipt of the Call Notice, and (3) the
Holder may, until the Termination Date, exercise this Warrant for 25 Warrant
Shares (subject to adjustment as herein provided and subject to subsequent Call
Notices). Subject again to the provisions of this Section 10, the Company may
deliver subsequent Call Notices for any portion of this Warrant for which the
Holder shall not have delivered a Notice of Exercise. Notwithstanding anything
to the contrary set forth in this Warrant, the Company may not deliver a Call
Notice or require the cancellation of this Warrant (and any Call Notice will be
void), unless, from the beginning of the 13 consecutive Trading Days used to
determine whether the Common Stock has achieved the Threshold Price through the
Call Date, (i) the Company shall have honored in accordance with the terms of
this Warrant all Notices of Exercise delivered by 6:30 p.m. (New York City time)
on the Call Date, (ii) the Registration Statement shall be effective as to all
Warrant Shares and the prospectus thereunder available for use by the Holder for
the resale all such Warrant Shares and (iii) the Common Stock shall be listed or
quoted for trading on the Trading Market. The Company’s right to Call the
Warrant shall be exercised ratably among the Purchasers based on each
Purchaser’s initial purchase of Common Stock pursuant to the Purchase Agreement.

 

4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

 

5. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

5



--------------------------------------------------------------------------------

6. Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

 

7. Transfer, Division and Combination.

 

(a) Subject to compliance with any applicable securities laws and the conditions
set forth in Sections 1 and 7(e) hereof and to the provisions of Section 4.1 of
the Purchase Agreement, this Warrant and all rights hereunder are transferable,
in whole or in part, so long as the amount of Warrant Shares transferred is
equal to at least 50,000 shares (on a as-exercised basis) upon surrender of this
Warrant at the principal office of the Company, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.

 

(b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 7(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

 

(c) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 7.

 

(d) The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.

 

(e) If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer (i) that the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the holder or transferee execute and
deliver to the Company an investment letter in form and substance acceptable to
the Company and (iii) that the transferee be an “accredited investor” as defined
in Rule 501(a) promulgated under the Securities Act.

 

6



--------------------------------------------------------------------------------

8. No Rights as Shareholder until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price (or by means of a cashless exercise), the
Warrant Shares so purchased shall be and be deemed to be issued to such Holder
as the record owner of such shares as of the close of business on the later of
the date of such surrender or payment.

 

9. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

10. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

11. Adjustments of Exercise Price and Number of Warrant Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of Warrant Shares purchasable upon exercise of this Warrant
immediately prior thereto shall be adjusted so that the Holder shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which it would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company resulting from such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.

 

12. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to

 

7



--------------------------------------------------------------------------------

another corporation and, pursuant to the terms of such reorganization,
reclassification, merger, consolidation or disposition of assets, shares of
common stock of the successor or acquiring corporation, or any cash, shares of
stock or other securities or property of any nature whatsoever (including
warrants or other subscription or purchase rights) in addition to or in lieu of
common stock of the successor or acquiring corporation (“Other Property”), are
to be received by or distributed to the holders of Common Stock of the Company,
then the Holder shall have the right thereafter to receive upon exercise of this
Warrant, the number of shares of Common Stock of the successor or acquiring
corporation or of the Company, if it is the surviving corporation, and Other
Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of Warrant Shares
for which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 12. For purposes of
this Section 12, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 12 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

13. Voluntary Adjustment by the Company. The Company may at any time during the
term of this Warrant reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.

 

14. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

15. Notice of Corporate Action. If at any time:

 

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

 

8



--------------------------------------------------------------------------------

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 15 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 15
days’ prior written notice of the date when the same shall take place. Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up. Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 17(d). Failure to provide such notice shall not affect
the validity of any action taken in connection with such dividend, distribution,
subscription or purchase rights, or proposed reorganization, reclassification,
recapitalization, merger, consolidation, sale, transfer, disposition,
conveyance, dissolution, liquidation or winding up.

 

16. Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be

 

9



--------------------------------------------------------------------------------

necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

17. Miscellaneous.

 

(a) Jurisdiction. This Warrant shall constitute a contract under the laws of New
York, without regard to its conflict of law, principles or rules.

 

(b) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.

 

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date. If the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

 

(d) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement; provided upon any
permitted assignment of this Warrant, the assignee shall promptly provide the
Company with its contact information.

 

(e) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

10



--------------------------------------------------------------------------------

(f) Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

 

(g) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(h) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(i) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(j) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

********************

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: August     , 2003

 

CORTEX PHARMACEUTICALS, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

12



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

To: Cortex Pharmaceuticals, Inc.

 

(1) The undersigned hereby elects to purchase _______Warrant Shares of Cortex
Pharmaceuticals, Inc. pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 

[    ] in lawful money of the United States; or

 

[    ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(d), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(d).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

_______________

 

The Warrant Shares shall be delivered to the following:

 

_______________

 

_______________

 

_______________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[PURCHASER]

By:________________

   

    Name:

   

    Title:

Dated:________________



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

                                                                               
   whose address is

 

                                                                               
                              .

 

 

                                                                               
                              

 

Dated:                 ,             

 

    

Holder’s Signature:

  

 

--------------------------------------------------------------------------------

         

Holder’s Address:

  

 

--------------------------------------------------------------------------------

              

 

--------------------------------------------------------------------------------

    

 

Signature Guaranteed:                                         
                            

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.



--------------------------------------------------------------------------------

CALL NOTICE

 

(To be delivered upon exercise of a Call)

 

Subject to the terms of the Warrant certificate, Cortex Pharmaceuticals, Inc.,
by signature of its authorized representative below, hereby elects to exercise
its right to Call the Warrant, as more particularly described in Section 3(e) of
the Warrant Certificate, as to             % of the Warrant effective
            , 200  , which shall be deemed the Call Date.

 

Dated:

 

Cortex Pharmaceuticals, Inc.

   

By:

 

 

--------------------------------------------------------------------------------

   

Its:

 

 

--------------------------------------------------------------------------------